         Case 1:19-cv-00132-RMC Document 25 Filed 08/23/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNIVERSITY OF KANSAS HOSPITAL                         )
AUTHORITY, et al.,                                    )
                                                      )
                       Plaintiffs,                    )
                                                      )
v.                                                    )       Case No. 19-cv-00132-RMC
                                                      )
ALEX M. AZAR II, in his official capacity as          )
Secretary of Health and Human Services,               )
                                                      )
                       Defendant.                     )
                                                      )

                   PLAINTIFFS’ RESPONSE TO SHOW CAUSE ORDER

       The Plaintiff Hospitals respectfully submit their response to this Court’s Order to Show

Cause, ECF No. 24 (Aug. 15, 2019). The Plaintiff Hospitals in this action have challenged the

same Medicare payment rule that is at issue in American Hospital Association v. Azar, No.

18-2841, and have raised further arguments for the invalidation of that rule in addition to the

arguments presented by the plaintiffs in the parallel action. In keeping with the principle that,

when actions are consolidated, each case “retain[s] its separate character,” Hall v. Hall, 138 S. Ct.

1118, 1130 (2018) (internal quotation omitted), the Plaintiff Hospitals do not oppose consolidation

of this case with No. 18-2841 for the purposes of decision.

       Counsel for the Plaintiff Hospitals stand ready to present argument on the parties’ pending

cross-dispositive motions, if the Court desires argument in the consolidated actions. Of the dates

listed in the plaintiffs’ response to this Court’s order to show cause in No. 18-2841, however,

counsel for the Plaintiff Hospitals respectfully note that they would not be available for oral

argument on September 6.




                                                 1
DMSLIBRARY01\28266\179001\34770864.v1-8/21/19
         Case 1:19-cv-00132-RMC Document 25 Filed 08/23/19 Page 2 of 2




Dated: August 23, 2019                          Respectfully submitted,

                                                /s/ Mark D. Polston
                                                Mark D. Polston (Bar No. 431233)
                                                Christopher P. Kenny (Bar No. 991303)
                                                Nikesh Jindal (Bar No. 492008)
                                                Joel McElvain (Bar No. 448431)
                                                KING & SPALDING LLP
                                                1700 Pennsylvania Av., N.W.
                                                Suite 200
                                                Washington, D.C. 20006
                                                202.626.5540 (phone)
                                                202.626.3737 (fax)
                                                MPolston@kslaw.com

                                                Counsel for Plaintiffs




                                                   2
DMSLIBRARY01\28266\179001\34770864.v1-8/21/19
